Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 improperly depends on itself, claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji (US 20170326974) in view of Lin (US 20190283573).
Regarding Claim 1, Shoji discloses a vehicle fuel tank mounting assembly configured to secure a vehicle fuel tank to a vehicle, the assembly comprising: 
a first elongate securing member (Shoji 21) having at least a first fixing point (Shoji 22a) attachable to a mounting feature of a vehicle body (Shoji [0046], 20L, 20), the elongate securing member extending at least partially around the fuel tank in an assembled configuration (Shoji fig. 1).
Shoji does not explicitly disclose, but Lin does disclose a support member having a first end attachable to the mounting feature and a second end configured to engage at least one of the elongate member and a wall of the fuel tank (Lin 511-514).  
Shoji and Lin are considered analogous art to the claimed art because they are in the same area of fuel tank mounts. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Shoji with the teaching of Lin by modifying the members to include additional support member. Modifying Shoji allows for extra stability and safety.
Regarding Claim 2, modified Shoji discloses the vehicle fuel tank mounting assembly of claim 1, Shoji further disclosing: 
a second elongate securing member extending around a second portion of the fuel tank in an assembled configuration, wherein the second elongate securing member is attachable to the mounting feature (Shoji, fig. 1, 21).  
Regarding Claim 3, modified Shoji discloses the vehicle fuel tank mounting assembly of claim 2, Shoji further disclosing wherein the second elongate securing member and first elongate securing member complete a perimeter of the fuel tank in an assembled configuration (Shoji, fig. 2).  
Regarding Claim 4, modified Shoji discloses the vehicle fuel tank mounting assembly of claim 1, Lin further disclosing wherein at least one of the first elongate securing member and the support member further comprises a retaining feature configured to limit relative moment between the first elongate securing member and the support member (Lin, 513, 514).  
Regarding Claim 5, modified Shoji discloses the vehicle fuel tank mounting assembly of claim 5, Lin further disclosing the retaining feature comprising a ridge extending at least partially along the length of the first elongate securing member (Lin 513 discloses a threaded member).  
Regarding Claim 6, Shoji discloses a fuel tank assembly, the fuel tank assembly comprising: 
a fuel tank (Shoji 1); 8432463219 
an elongate securing member (Shoji 21) having at least a first fixing point (Shoji 22a) attachable to a mounting feature of a vehicle body, the elongate securing member extending at least partially around the fuel tank in an assembled configuration (Shoji fig. 1); and 
Shoji does not explicitly disclose, but Lin does disclose a support member having a first end attachable to the mounting feature and a second end configured to engage at least one of the elongate member and a wall of the fuel tank (Lin 511-514).  
Shoji and Lin are considered analogous art to the claimed art because they are in the same area of fuel tank mounts. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Shoji with the teaching of Lin by modifying the members to include additional support member. Modifying Shoji allows for extra stability and safety.
Regarding Claim 7, Shoji discloses a vehicle comprising: 
a body portion having a mounting feature (Shoji 20); and 
a vehicle fuel tank mounting assembly configured to secure a vehicle fuel tank to the vehicle, the assembly comprising: 
an elongate securing member (Shoji 21) having at least a first fixing point (Shoji 22a) attachable to the mounting feature of the vehicle, the elongate securing member extending at least partially around the fuel tank in an assembled configuration (Shoji fig. 1); and 
Shoji does not explicitly disclose, but Lin does disclose a support member having a first end attachable to the mounting feature and a second end configured to engage the elongate member (Lin 511-514).  
Shoji and Lin are considered analogous art to the claimed art because they are in the same area of fuel tank mounts. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Shoji with the teaching of Lin by modifying the members to include additional support member. Modifying Shoji allows for extra stability and safety.
Regarding Claim 8, modified Shoji discloses the vehicle of claim 7, Shoji further disclosing wherein: 
a bottom surface of the vehicle fuel tank defines a first transverse plane of the vehicle in an assembled configuration (Shoji fig. 2, 14); and 
the mounting feature is located at a second transverse plane of the vehicle (Shoji fig. 2, 24).  
Regarding Claim 10, modified Shoji discloses the vehicle of claim 8, Shoji further disclosing wherein the elongate securing member is contoured to at least a first portion of a perimeter of the fuel tank that lies between the first and second transverse planes in an assembled configuration (Shoji fig. 2).  
Regarding Claim 11, modified Shoji discloses the vehicle of claim 8, Shoji further disclosing wherein the elongate securing member extends away from the mounting feature towards the fuel tank in a direction in or parallel to the second transverse plane of the vehicle (Shoji fig. 1).  
Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji in view of Lin, and further in view of Moloney (US 20150097364).
Regarding Claim 9, modified Shoji discloses the vehicle of claim 8, but does not explicitly disclose wherein the support member extends between the first transverse plane and the second transverse plane in a straight line shortest distance vector.  
Moloney does disclose wherein the support member extends between the first transverse plane and the second transverse plane in a straight line shortest distance vector (Moloney 32).  
Modified Shoji and Moloney are considered analogous art to the claimed art because they are in the same area of fuel tank mounts. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Shoji with the teaching of Moloney by modifying the support member to extend between the transverse planes. Modifying Shoji allows for extra stability and safety.
Regarding Claim 14, modified Shoji discloses the vehicle of claim 8, but does not explicitly disclose wherein the support member comprises a block of material configured to at least partially fill a space bounded by a side wall of the fuel tank, the first transverse plane and the second transverse plane in an assembled configuration. 
Moloney does disclose wherein the support member comprises a block of material configured to at least partially fill a space bounded by a side wall of the fuel tank, the first transverse plane and the second transverse plane in an assembled configuration (Moloney fig. 2, 44, 46, 54, 50).
Modified Shoji and Moloney are considered analogous art to the claimed art because they are in the same area of fuel tank mounts. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Shoji with the teaching of Moloney by modifying the system to include material in the space between the side wall and the upper and lower planes. Modifying Shoji allows for extra stability and safety.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji in view of Lin, and further in view of Watanabe (US 7658414).
Regarding Claim 12, modified Shoji discloses the vehicle of claim 8, but does not explicitly disclose wherein the support member extends away from the mounting feature towards to the fuel tank in a direction inclined to the second transverse plane of the vehicle.  
Watanabe does disclose wherein the support member extends away from the mounting feature towards to the fuel tank in a direction inclined to the second transverse plane of the vehicle (Watanabe fig. 3, 19 inclined).
Modified Shoji and Watanabe are considered analogous art to the claimed art because they are in the same area of fuel tank mounts. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Shoji with the teaching of Watanabe by modifying the support members to incline towards the fuel tank. Modifying Shoji allows for extra stability and safety.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji in view of Lin, and further in view of Ries (US 20140284286).
Regarding Claim 13, modified Shoji discloses the vehicle of claim 7.
Shoji does not explicitly disclose, but Ries does disclose wherein the mounting feature is offset from a side wall of the fuel tank by a distance greater than approximately 30 mm in an assembled configuration (Ries [0020], fig. 2, discuss dimensions and the varying sizes).  
Modified Shoji and Ries are considered analogous art to the claimed art because they are in the same area of fuel tanks. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel tank system of Shoji with the teaching of Ries by making the distance greater than approximately 30 mm. Modifying Shoji allows for stability and size, along with the flexibility in variation accommodated in many fuel tank systems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARENA MARY TOY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618